Citation Nr: 0511987	
Decision Date: 04/28/05    Archive Date: 05/11/05

DOCKET NO.  98-10 642A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for Bowen's carcinoma 
claimed as due to herbicide exposure.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The veteran served on active duty from January 1969 to 
December 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The issue on appeal was before the Board in November 
2000 and October 2003 when it was remanded for additional 
evidentiary development.  

In June 2000, the veteran requested a videoconference hearing 
to be conducted by a member of the Board.  The veteran failed 
to report for the scheduled hearing in October 2000.  In 
March 2004, the veteran indicated that he would like to 
appear in person for a hearing.  However, it does not appear 
that the criteria for rescheduling of the hearing as set 
forth in 38 C.F.R. § 20.704(d) (2004) have been met.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant if further action is required on his part.


REMAND

Pursuant to development directions issued by the Board in 
June 2003, the RO sent the claims file to Gregory J. Raugi, 
M.D. for an opinion.  The Board's directions had called for 
an examination as well, but apparently one was not conducted.  
Dr. Raugi only reviewed the file.  In a September 2003 
letter, Dr. Raugi stated that "to the question, could agent 
orange exposure to the level of medical certainty of 'more 
probably than not' have been the cause of [the veteran's] 
skin cancer, the answer is, in my opinion, no."

Both the Board's development directive and written 
instructions from the RO to Dr. Raugi had requested an 
opinion is to whether "it is at least as likely as not" 
that the Bowen's carcinoma was caused by exposure to 
herbicides during service.  There is a significant difference 
in the language of the opinion by Dr. Raugi and that 
necessary to allow VA to adjudicate the appeal in accordance 
with 38 U.S.C.A. § 5107(b) which provides that where there is 
an approximate balance of the positive and negative evidence 
regarding any issue material to the determination of the 
matter, VA shall give the benefit of the doubt to the 
veteran.  In other words, for the veteran to prevail it is 
only necessary that there be a 50% degree of probability that 
the disease is related to exposure to herbicides during 
service.  Dr. Raugi's opinion only states that it is not more 
probably than not (more than a 50% degree of probability) 
that the disease was due to herbicide exposure.  

Under the circumstances, the case must be returned for 
development in keeping with VA requirements. 

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  The veteran should be scheduled for a 
VA examination by an appropriate examiner 
to ascertain if there is a causal 
relationship between the veteran's 
Bowen's carcinoma and exposure to 
herbicides.  It is imperative that the 
claims file be made available to the 
examiner for review in connection with 
the examination.  After examining the 
veteran and reviewing the claims file, 
the examiner should offer an opinion as 
to whether it is at least as likely as 
not (a 50% or higher degree of 
probability) that the veteran's Bowen's 
carcinoma is due to herbicide exposure in 
Vietnam (which exposure is conceded).  

2.  After completion of the above, the RO 
should review the expanded record and 
determine if the benefit sought can be 
granted.  If the claim remains denied, 
then the veteran and his representative 
should be furnished an appropriate 
supplemental statement of the case and be 
afforded an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review. 

The veteran [and his representative] [has/have] the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                        
____________________________________________
	ALAN S. PEEVY 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



